DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendments filled March 15, 2022 have been entered. Claims 1, 3-4, and 7-9 are currently pending. Claims 1, 3-4, and 8-9 have been amended. 

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.
Firstly, claim 3 section “wherein the anti-order agent is missed into the anti-order adhesive” now appears to be redundant as the adhesive is already noted as anti-odor.
The claims are now clearer; however, the rejection still stands. 
As it is currently understood applicant’s anti-odor post-processing tape has three layers folded in a “Z” shape. The first layer is stuck to the diaper’s outer cover using a non-anti-odor adhesive, the second layer is attached to the first layer using an anti-odor adhesive, the third layer is attached to the second layer using a non-anti-odor adhesive. The third and second layers are able to be separated while the first layer remains attached to the outer cover. When the tape is deployed only the anti-odor adhesive is 

Currently, Ochi’s post-processing tape with three layers folded in a “Z” shape and able to be unfolded and maintain the diaper’s rolled state post use is the same as applicant. Ochi does NOT teach any anti-odor properties.

Hasse teaches a “simple” two layered anti-order processing tape the first layer is attached to the outer cover of the diaper using an unspecified adhesive and the second layer is attached to the first layer using an anti-order adhesive. The first and second layers are separable and the anti-odor adhesive is exposed upon separation.
Regarding the unspecified adhesive attaching the first later to the outer cover, Hasse only explicitly teaches the anti-odor property in the adhesive that is exposed when the pull strip (or second layer) is removed. Since the adhesive is between the backing member of the pull strip is able to be separated while the backing member remains attached to the diaper it stands to reason the adhesives are different. This conclusion is further supported by Hasse teaching the adhesive under the pull strip will not stick to the user’s clothing (Col 5 line 62- Col 6. Line 13) and the binder or adhesive at the pull strip will have less adhesive strength (Col 6 lines 58-61). 
Regarding the modification of Ochi with Hasse: 
When Ochi’s tape is deployed only the anti-odor adhesive is exposed (ie the adhesive that keeps the third and second layer together pre-deployment) Therefore modifying the adhesive section to be exposed with Hasse is obvious since Hasse . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ochi JP-2012165857-A (paragraph numbers are from the translated document) in view of Hasse US 5769833. 
With regards to claim 1, 8, and 9, Ochi discloses an absorbent article comprising a processing tape ([0001]) that has: 
-a first gas barrier layer (1b) having an inner and outer surface, the outer surface of the first gas barrier layer is opposite to an outer surface of the absorbent article and the outer surface of the first gas barrier layer is opposite to the inner surface of the second gas barrier layer, and the inner surface of the first gas barrier layer is fixed to the outer surface of the absorbent article via an adhesive agent (Fig 3 & 5, and [0038]); 
-a second gas barrier layer having an inner and outer surface (2b), the inner surface of the second gas barrier layer is stuck to the outer surface of the first gas barrier layer in a separable manner via an adhesive agent (2a, Fig 3 & 5, and [0038]); and 
-a third layer having an inner and outer surface (3a), the inner surface of the third gas barrier layer is stuck to the outer surface of the second gas barrier layer in a separable manner via an adhesive agent (3a Fig 3 & 5, and [0038]),
the adhesive agent does not contain the anti-odor agent ([0043] does not teach any adhesive contains an anti-odor agent), the post-processing tape has a three-layered structure formed by folding a belt-like body with gas barrier property longitudinally twice such that the post-processing tape has a Z-shape in cross section ([0011], [0017], [0020]), the first gas barrier layer is an innermost layer of the three-layered ([0011], [0017], [0020] and figures 3 and 5, 
at time of disposal of the absorbent article, the folded anti-odor post-processing tape folded to have the Z-shape in the cross section is unfolded by separating the third layer together with the adhesive agent from the second gas barrier layer and separating the second gas barrier layer from the first gas barrier layer, the third layer of the unfolded post-processing tape has a surface having the adhesive agent to be stuck outside to the absorbent article for fixing the absorbent article in a rolled state ([0011], [0017], [0020]). 
Ochi fails to disclose an anti-order adhesive between the inner surface of the second gas barrier and the outer surface of the first gas barrier and that the anti-odor adhesive is thereby exposed to outside to take an anti-odor measure.
Hasse teaches a two layered anti-odor tape attached to the exterior of the diaper thereby being in the same field of endeavor as Ochi. Hasse teaches a first gas barrier layer (88, Figure 2) coupled to the absorbent article (Col. 5 lines 27-31, which discloses a first layer attached to the outer surface of the absorbent article) and a second gas barrier layer  (80, Figure 2) that is stuck in a separable manner to the first gas barrier layer (Col. 5 lines 27-31 which discloses the first layer is attached to the second layer) via an adhesive agent with an anti-odor agent  (Col. 6 line 4 discloses a binder layer 82, Figure 2 which contains an adhesive and Col 6 lines 62-64 disclose the binder/ adhesive contains perfume or order absorbing agents). The adhesive between the first gas barrier layer and absorbent article does appear to contain an adhesive (Col 5 lines 22-34 disclose the adhesive (or binder) directly attaches the backing member / barrier layer to the absorbent article in a permanent manner i.e. it is different from the binder 62 that can have anti-order and adhesive properties disclosed in Col 6 lines 28 and 62-64). At time of disposal of the absorbent article, the folded anti-odor post-processing tape is unfolded by separating the second gas barrier layer from the first gas barrier layer, and the unfolded anti-odor post-processing tape is also configured to expose the first adhesive agent to outside to take an anti-odor measure (Col. 5 lines 5-27 disclose that the anti-order feature may be activated by removal  or unfolding of the second gas barrier or pull strip thereby exposing the order reducing feature when desired by the user). Hasse teaches the exposed adhesive has anti-odor property while the adhesive that adheres the tape to the diaper may be different i.e. not have the anti-odor property.
Therefore it would have been obvious to one of ordinary skill before the effective filling date to have added an anti-odor property to only the adhesive that is exposed to the external side when activated as taught by Hasse to the processing of Ochi in order to provide the user with a more pleasant smell and or to help mask the smell of waste while helping to keep the waste more contained by using tape. Additionally, based on Hasse the anti-order property renders the adhesive less sticky (col 6 lines 20-41) so using it as a “permeant” bonding point would be neither advisable nor economical as the added fragrance is an additional material which would increase cost and complexity.

With regards to claim 3, Ochi fails to disclose wherein the anti-odor agent is mixed into the anti-odor adhesive agent and the anti-odor agent is not in a microcapsules form.
Hass teaches a two layered anti-odor tape attached to the exterior of the diaper thereby being in the same field of endeavor as Ochi. Hasse teaches that the anti- odor adhesive is not sealed in micro capsules but is mixed into the adhesive agent (Col. 6 lines 62-64 discloses releasing agents 65 that diffuse perfume that are not disclosed to be encapsulated mixed within the binder, of note Hasse does mention perfumes that are encapsulated in Col. 5 however this is provided as another embodiment that does not mention encapsulation).  
Therefore, it would have been obvious to one of ordinary skill before the effective filling date to have added an anti-odor property to the adhesive as taught by Hasse to the processing of Ochi in order to provide the user with a more pleasant smell and or to help mask the smell of waste while helping to keep the waste more contained by using tape.

With regards to claim 4, Ochi fails to disclose wherein the anti-odor adhesive is applied in an elongated shape, and non-anti-odor adhesive is extended along both longitudinal side edges of the anti-odor adhesive.
Hass teaches a two layered anti-odor tape attached to the exterior of the diaper thereby being in the same field of endeavor as Ochi. Hasse teaches the adhesive agents for sticking the second gas barrier layer in a separable manner to the first gas barrier layer (Col. 5 lines 5-26 disclose a first and second layer (or backing and pull-strip), an adhesive agent containing the anti-odor agent is applied in an elongated shape (Col. 5 lines 5-26 disclose the binder and anti-odor component, where Col. 6 line 40 discloses the binder has adhesive properties), and an non-anti-odor adhesive agent is extended along both the longitudinal side edges of the adhesive agent containing the anti-odor agent (Col. 5 lines 9-24 discloses there is a “second” perimeter of adhesive which secures the second layer or pull-strip to the outer cover or backing layer).  
Therefore it would have been obvious to one of ordinary skill before the effective filling date to have added an anti-odor property to only the adhesive that is exposed to the external side when activated as taught by Hasse to the processing of Ochi in order to provide the user with a more pleasant smell and or to help mask the smell of waste while helping to keep the waste more contained by using tape.

With regards to claim 7, Ochi fails to disclose wherein the anti-odor agent includes a perfume, and at least some components of the absorbent article other than the anti-odor post-processing tape also include the perfume.
Hass teaches a two layered anti-order tape to be used for securing the diaper in rolled configuration thereby being in the same field of endeavor as Ochi. Hasse teaches that the anti-odor agent includes a perfume (Col 2. Lines 1-10 disclose perfume among various anti-odor means) and at least some of components of the absorbent article other than the anti-odor tape also include the perfume (Col 1 lines 43-49 show that is well known also place to perfume or fragrances in the absorbent core of the diaper).
Therefore it would have been obvious to one of ordinary skill before the effective filling date to have added an anti-odor property to only the adhesive that is exposed to the external side when activated as taught by Hasse to the processing of Ochi in order to provide the user with a more pleasant smell and or to help mask the smell of waste while helping to keep the waste more contained by using tape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781